*448OPINION OF THE COURT
Per Curiam.
Order entered October 17, 2001 affirmed.
We agree, essentially for reasons stated by the Criminal Court, that the People failed to comply with the speedy trial requirements of CPL 30.30. Each of the postreadiness adjournment periods now in dispute was properly charged to the People, since the delays resulted solely from the People’s repeated and unexplained unreadiness to proceed meaningfully at the combined suppression hearing twice scheduled upon ample notice. “[Bjecause the trial could simply not go forward until [defendant’s omnibus] motion was decided, the People’s dilatory conduct in [connection with the hearing] necessary to that decision was a direct, and virtually insurmountable, impediment to the trial’s very commencement” (People v McKenna, 76 NY2d 59, 64).
McCooe, J.P., Gangel-Jacob and Schoenfeld, JJ., concur.